UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1639


CANDELARIO LARA, a/k/a Lara Candelario,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2013              Decided:   December 31, 2013


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF      RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart   F. Delery, Assistant Attorney
General, Ernesto H. Molina, Jr.,     Assistant Director, Joanna L.
Watson,   Office  of   Immigration     Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington,   D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Candelario Lara, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   dismissing      his     appeal     from    the    immigration

judge’s denial of his requests for Temporary Protected Status

(“TPS”), asylum, withholding of removal and withholding under

the Convention Against Torture.              We have thoroughly reviewed the

record, including the transcript of Lara’s merits hearing and

the supporting evidence.         We conclude that the record evidence

does not compel a ruling contrary to the Board’s dismissal.                        See

8 U.S.C. § 1252(b)(4)(B) (2006); INS v. Elias–Zacarias, 502 U.S.

478, 481 (1992).       We further conclude that Lara was statutorily

ineligible for TPS relief as a result of his two misdemeanor

convictions.       See 8 U.S.C. § 1254a(c)(2)(B).                We find no merit

to his claim that he is eligible for an exception because the

two convictions arose from a single scheme of criminal conduct.

            Accordingly,    we    deny       the   petition      for    review.      We

dispense    with     oral   argument     because         the    facts     and     legal

contentions    are   adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         2